Kane, J.
Appeal from a decision of the Workers’ Compensation Board, filed July 19, 1984.
Claimant is the widow of decedent Ronald Hoch, who was employed as a general farm laborer at the employer’s 90-cow dairy farm. Rather than providing room and board privileges, the employer paid a weekly salary of $200 to decedent and arranged to release him each morning between 10:00 a.m. and 11:00 a.m. to return to his home, some three miles distant from the place of employment, for a “lunch break”. The normal hours of employment were from approximately 5:00 a.m. to 7:00 p.m., unless special circumstances required longer hours. Decedent died as a result of a one-car accident when his vehicle left the road and struck a tree as he proceeded home from the farm for lunch. The issue is whether this accident arose out of and in the course of his employment. The Workers’ Compensation Board found in favor of claimant, and we affirm.
There is substantial evidence to support the Board’s determination that the arrangement between decedent and the employer was for the convenience and at the direction of the employer since, in particular, there were no facilities at the farm to provide for decedent’s needs and no interruption of employment (Matter of Relkin v National Transp. Co., 18 AD2d 137, lv denied 13 NY2d 593; Matter of Caporale v State Dept, of Taxation & Fin., 2 AD2d 91, affd 2 NY2d 946).
*1067Decision affirmed, with costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.